Citation Nr: 0910991	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  02-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right side pain, to 
include as a result of irritable bowel syndrome.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, previously claimed as cold 
injury residuals of the fingers.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to a rating in excess of 20 percent for 
idiopathic seizure disorder.

6.  Entitlement to a rating in excess of 10 percent prior to 
March 15, 2006, for herniated nucleus pulposus at L5-S1, with 
bulge at L4-5, and for a rating in excess of 20 percent after 
March 15, 2006.

(The issue of entitlement to additional vocational 
rehabilitation educational training is addressed in a 
separate decision under the same docket number.)
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1977 to June 1980 and from March 1983 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Montgomery, Alabama.  The Board remanded the 
issues on appeal for additional development in December 2003.  
In a June 2007 rating decision the RO granted an increased 20 
percent rating for the Veteran's herniated nucleus pulposus 
at L5-S1, with bulge at L4-5, and assigned an effective date 
from March 15, 2006.

VA correspondence shows the Veteran was scheduled for a Board 
hearing at the Montgomery RO in September 2005 and notified 
at his address of record.  There is no indication, however, 
that he reported for the hearing or that he provided any 
explanation for his failure to report.  Therefore, his 
request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2008).

The Board notes that in his June 2002 notice of disagreement 
the Veteran clarified that the service connection claim for 
cold injury residuals of the fingers had been 
mischaracterized and represented symptoms as a result of 
cervical spondylosis with posterior osteophytes at C5-6 and 
C6-7.  In an August 2004 statement he also asserted, in 
essence, that the service connection claim for right side 
pain should be considered as symptoms of irritable bowel 
syndrome.  In a November 2008 rating decision the RO denied 
entitlement to service connection for degenerative disc 
disease of the cervical spine, pain in the side (claimed as 
irritable bowel syndrome), headaches on a secondary service 
connection basis, and a right shoulder disorder on a 
secondary service connection basis.  These matters were not 
considered in a statement of the case nor in a supplemental 
statement of the case.  The reliance upon a new etiological 
theory, however, is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  
Therefore, the Board finds that the issues on appeal are more 
appropriately addressed as provided on the title page of this 
decision.  

The Board also notes that the April 2002 rating decision in 
this case deferred adjudication of the issues of entitlement 
to service connection for status post left fifth metatarsal 
injury and status post right great toe fracture.  In 
correspondence dated in March 2006 the RO notified the 
Veteran that adjudication of these claims had been deferred 
pending additional development.  There is no indication that 
the issues were subsequently adjudicated.  Therefore, the 
Board finds they must be referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  For an increased-compensation 
claim, the VCAA requires VA to notify the claimant that to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Records show the Veteran was provided 
VCAA notice by correspondence dated in May 2001, February 
2005, August 2007, and June 2008.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2008).  VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b).

In this case, in correspondence dated in August 2004 the 
veteran claimed he had irritable bowel syndrome, headaches, 
degenerative disc disease of the cervical spine, and a right 
shoulder disorder as a result of his service-connected 
idiopathic seizure disorder.  He also claimed that his last 
major seizure occurred in June 2004, but that he had 
experienced several periods of time lapsing and involuntary 
muscle twitching.  He asserted he was experiencing recurring 
attacks of intervertebral disc syndrome with extreme 
limitation of spine motion and noted that these symptoms were 
more often than not secondary to his seizures.

A March 2006 VA spine examination revealed a mild disability 
due to the herniated nucleus pulposus at L5-S1, with bulge at 
L4-5, but that the Veteran appeared to have increased loss of 
function during flare-ups.  An April 2006 neurology 
examination noted that he reported there had been no major 
grand mal seizures since July 2005.  It was noted, however, 
that he complained of symptoms he attributed to minor seizure 
activity and the examiner noted, in essence, that the matter 
should be considered based upon review of the reports of the 
Veteran's neurologist at Fort Benning, Georgia.  

The Board also notes that VA records indicate the veteran 
failed to report for feet and joint examinations in April 
2008, but that a June 2008 supplemental statement of the case 
reported an examination had been conducted on May 14, 2008, 
at the VA Medical Center in Montgomery, Alabama.  A report of 
a May 2008 examination is not included in the available 
record.  In light of the fact that a VA examination report 
may exist and due to procedure problems associated with the 
most recent adjudication of the service connection issues on 
appeal, the Board finds additional development is required 
prior to appellate review.

The veteran's representative has expressed his dismay with 
the irregularities in the development and processing of this 
appeal, and has requested that the case be remanded for the 
AMC/RO to address the problems in this case.  The Board 
agrees with his assessment.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him pertinent to the issues on 
appeal.  He should be specifically 
requested to provide information 
concerning his treatment for seizures 
by a neurologist at Fort Benning, 
Georgia.  After he has signed the 
appropriate releases, records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for review.

2.  The Veteran should be scheduled for 
appropriate VA examinations for opinions 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has right 
side pain (to include as a result of 
irritable bowel syndrome), headaches, 
degenerative disc disease of the cervical 
spine, or a right shoulder disorder as a 
result of active service.  The 
examiner(s) should also address whether 
any such disorders were aggravated as a 
result of the service-connected seizure 
disorder and, if so, to identify the 
baseline level of severity of the 
nonservice-connected disease or injury 
existing before the onset of aggravation.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be scheduled for a 
VA neurology examination for an opinion 
as to the current nature and extent of 
his service-connected idiopathic seizure 
disorder and herniated nucleus pulposus 
at L5-S1, with bulge at L4-5.  The 
examiner should identify all present 
manifestations of the service-connected 
disabilities.  For the seizure 
disability, the examiner should address 
the number and frequency of any major or 
minor seizures and whether continuous 
medication is necessary for control.  For 
the back disability, complete range of 
motion and X-ray studies must be provided 
with discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

The examiner should also provide a full 
description of the effects of the 
service-connected disabilities upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.

The claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


